Exhibit 10.3

 

Execution Copy

 

NEITHER THIS WARRANT NOR THE SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE
STATE SECURITIES LAWS AND NEITHER THIS WARRANT NOR THE SHARES ISSUABLE UPON
EXERCISE OF THIS WARRANT MAY BE SOLD OR TRANSFERRED UNLESS THE REGISTRATION
PROVISIONS OF THE SAID ACT AND APPLICABLE STATE SECURITIES LAWS HAVE BEEN
COMPLIED WITH OR UNLESS COMPLIANCE WITH SUCH PROVISIONS IS NOT REQUIRED.  IN
CONNECTION WITH SUCH SALE OR TRANSFER.

 

September 24, 2004

 

iBASIS, INC.

 

COMMON STOCK PURCHASE WARRANT

 

Void after September 24, 2009, and subject to earlier termination

 

This Warrant (the “Warrant”) entitles [                 ] (including any
successors or assigns, the “Holder”), for value received, to purchase from
iBASIS, INC., a Delaware corporation (the “Company”), at any time and from time
to time, subject to the terms and conditions set forth herein, during the period
starting from 5:00 a.m. on the Initial Exercise Date (as defined in Section 1
below) to 5:00 p.m., Eastern time, on the Expiration Date (as defined in Section
1 below), at which time this Warrant shall expire and become void, all or any
portion of the vested Warrant Shares at the Exercise Price (as defined in
Section 1 below).  This Warrant shall not be exercisable (and this Warrant shall
terminate) if the Initial Exercise Date (as defined below) never occurs or if
the Warrant does not “vest” with respect to any of the Warrant Shares under
Section 2.2 hereof.  This Warrant is issued subject to the following terms and
conditions:

 

1.             Definitions  As used in this Warrant, the following terms shall
have the respective meanings set forth below or elsewhere in this Warrant as
referred to below:

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person.  For the purposes of this Agreement,
“control,” when used with respect to any specified Person means the power to
direct or cause the direction of the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise; and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.

 

“business day” (whether such term is capitalized or not) means any day except
Saturday, Sunday and any day which shall be a federal legal holiday or a day on
which banking institutions in the State of New York are authorized or required
by law or other governmental action to close.

 

“Common Stock” means the common stock, $0.001 par value per share, of the
Company (including any securities into which or for which such shares may be
exchanged for, or converted into, pursuant to any stock dividend, stock split,
stock combination, recapitalization, reclassification, reorganization or other
similar event).

 

“Company” has the meaning set forth in the preamble hereof.

 

--------------------------------------------------------------------------------


 

“Current Market Price” shall mean on any date specified herein, the average
daily Fair Market Value during the period of the most recent 10 days, ending two
trading days immediately preceding such date, on which the national securities
exchanges were open for trading, except that if no Common Stock is then listed
or admitted to trading on any national securities exchange or quoted in the
over-the-counter market, the Current Market Price shall be the Fair Market Value
on such date.

 

“Demand Date” means the date on which a Demand Request is first delivered under
the Registration Rights Agreement.

 

“Demand Request” has the meaning set forth for such term in the Registration
Rights Agreement.

 

“Exercise Price” means, initially, $2.10 per share of Common Stock, as such
amount may be adjusted from time to time pursuant to the terms of this Warrant.

 

“Expiration Date” means September 24, 2009.

 

“Fair Market Value” shall mean (i) if the Common Stock is traded on Nasdaq, then
the last reported sale price per share of Common Stock on the Nasdaq-NMS or any
national securities exchange in which such Common Stock is quoted or listed, as
the case may be, on the date immediately preceding each date the Warrant is
exercised or, if no such sale price is reported on such date, such price on the
next preceding business day in which such price was reported, (ii) if the Common
Stock is actively traded over-the-counter, then the average of the last sales
price quoted, if determinable, or, if not determinable, the closing bid and
asked prices quoted on the OTCBB (or similar system) over the five (5) trading
days ended on the trading day immediately preceding each date the Warrant is
exercised or (iii) if such Common Stock is not traded, quoted or listed on the
Nasdaq-NMS or any national securities exchange or the over-the-counter market,
then the fair market value of a share of Common Stock, as determined in good
faith by the Board of Directors of the Company.

 

“Holder” has the meaning set forth in the preamble of hereof.

 

“Initial Exercise Date” means the date on which this Warrant first vests in
accordance with Section 2.2 hereof.

 

“Ownership Limit” has the meaning set forth in Section 2.2 hereof.

 

“Person” (whether or not capitalized) means an individual, entity, partnership,
limited liability company, corporation, association, trust, joint venture,
unincorporated organization, and any government, governmental department or
agency or political subdivision thereof.

 

“Registration Rights Agreement” means that certain Registration Rights
Agreement, dated as of the date hereof, as it may be amended from time to time,
by and among the Company and the Investors (as such term is defined therein).

 

“SEC” means the United States Securities and Exchange Commission.

 

“Shares” means the aggregate of 15,000,000 shares of Common Stock issued
pursuant to the Securities Purchase Agreement.

 

“Securities Purchase Agreement” means that certain Securities Purchase Agreement
dated September 24, 2004, by and between the Company and the Purchasers (as such
term is defined therein).

 

2

--------------------------------------------------------------------------------


 

“Warrant Shares” means an aggregate of [                 ] shares of Common
Stock, subject to adjustment in accordance with Section 3 below.

 

2.             Exercise of Warrant. 

 

2.1           Method of Exercise; Payment.

 

(a)           Cash Exercise.  Subject to all of the terms and conditions hereof
(including the vesting provisions set forth below), this Warrant may be
exercised, in whole or in part, with respect to any then vested Warrant Shares,
at any time and from time to time during the period commencing on the Initial
Exercise Date and ending on the Expiration Date, by surrender of this Warrant to
the Company at its principal office, accompanied by a subscription substantially
in the form attached hereto, executed by the Holder and accompanied by (a) wire
transfer of immediately available funds or (b) certified or official bank check
payable to the order of the Company, in each case in the amount obtained by
multiplying (i) the number of Warrant Shares (without giving effect to any
adjustment thereof pursuant to the provisions of hereof) for which the Warrant
is being exercised, as designated in such subscription, by (ii) the Exercise
Price.  Thereupon, the Holder shall be entitled to receive the number of duly
authorized, validly issued, fully paid and nonassessable Warrant Shares
determined as provided for herein.

 

(b)           Conversion.  Subject to all of the terms and conditions hereof
(including the vesting provisions set forth below), the Holder shall have the
right to convert this Warrant, in whole or in part, with respect to any then
vested Warrant Shares, at any time and from time to time during the period
commencing on the Initial Exercise Date and ending on the Expiration Date, by
surrender of this Warrant to the Company at its principal office, accompanied by
a conversion notice substantially in the form attached hereto, executed by the
Holder. Thereupon, the Holder shall be entitled to receive a number of duly
authorized, validly issued, fully paid and nonassessable Warrant Shares equal
to:

 

(i)            the excess of

 

(A) (x) the number of Warrant Shares determined as provided in Section 3 hereof
which such holder would be entitled to receive upon exercise of such Warrant for
the number of Warrant Shares designated in such conversion notice (without
giving effect to any adjustment thereof pursuant to the provisions of this
Section 2.1(b)) for which the Warrant is then being exercised, as designated in
such conversion notice, multiplied by (y) the Current Market Price of each such
Warrant Share so receivable upon such exercise

 

over

 

(B) (x) the number of Warrant Shares (determined as provided in Section 3) which
such holder would be entitled to receive upon exercise of such Warrant for the
number of Warrant Shares designated in such conversion notice (without giving
effect to any adjustment thereof pursuant to the provisions of this Section
2.1(b)), multiplied by (y) the Exercise Price

 

divided by

 

3

--------------------------------------------------------------------------------


 

(ii)           such Current Market Price of each such Warrant Share.

 

2.2           Vesting. This Warrant shall become exercisable with respect to
Warrant Shares (“vest”) as follows: (i) with respect to [     ](1) Warrant
Shares, on the 31st day following the Demand Date if a Demand Registration
Statement shall not have filed with the SEC by such date, (ii) with respect to
an additional [     ] Warrant Shares, on the 121st day following the Demand
Date, if a Demand Registration Statement shall not have been declared effective
by the SEC by such date, (iii) with respect to an additional [     ] Warrant
Shares, on the 151st day following the Demand Date, if a Demand Registration
Statement covering the resale of the Shares shall not have been declared
effective by the SEC by such date, and (iv) with respect to the remaining
[     ] Warrant Shares, on the 181st day following the Demand Date, if a Demand
Registration Statement covering the resale of the Shares shall not have been
declared effective by the SEC by such date; provided, however, that
notwithstanding the foregoing, the Warrant Shares shall vest in accordance with
clauses (i)-(iv) above only to the extent that, after giving effect to such
vesting, such vesting will not result in the Holder (together with its
Affiliates) owning, holding or beneficially owning more than 9.9% of the Common
Stock (the “Ownership Limit”), and at any time, and from time to time, if the
Holder (together with its Affiliates) owns, holds or beneficially owns a
percentage less than the Ownership Limit, then this Warrant shall thereafter
continue to vest, first with respect to any Warrant Shares that would have
vested in accordance with clauses (i)-(iii) above but for the Ownership Limit
and second, otherwise in accordance with clauses (i)-(iii) above, but in each
case, again, only to the extent that, after giving effect to such vesting, such
vesting will not result in the Holder (together with its Affiliates) owning,
holding or beneficially owning more than the Ownership Limit; provided further
that no Warrant Shares shall “vest” and this Warrant shall immediately terminate
if in connection with the first Demand Request, (a) a Demand Registration
Statement is filed on or prior to the 31st day following the Demand Date and (b)
such Demand Registration Statement has been declared effective by the SEC prior
to the 121st day following the Demand Date.

 

2.3           Delivery of Stock Certificates on Exercise.  As soon as
practicable after the exercise of this Warrant, and in any event within three
(3) business days thereafter, the Company, at its expense, and in accordance
with applicable securities laws, will cause to be issued in the name of and
delivered to the Holder, or as the Holder may direct (subject in all cases, to
the provisions of Section 8 hereof), a certificate or certificates for the
number of Warrant Shares purchased by the Holder on such exercise, plus, in lieu
of any fractional share to which the Holder would otherwise be entitled, cash
equal to such fraction multiplied by the Fair Market Value.

 

2.4           Shares To Be Fully Paid and Nonassessable.  All Warrant Shares
issued upon the exercise of this Warrant shall be validly issued, fully paid and
nonassessable, free of all Liens (as defined in the Securities Purchase
Agreement, taxes, charges and other encumbrances or restrictions on sale (other
than those set forth herein).

 

2.5           Issuance of New Warrants; Company Acknowledgment.  Upon any
partial exercise of this Warrant, the Company, at its expense, will forthwith
and, in any event within three (3) business days, issue and deliver to the
Holder a new warrant or warrants of like tenor, registered in the name of the
Holder, exercisable, in the aggregate, for the balance of the Warrant Shares. 
Moreover, the Company shall, at the time of any exercise of this Warrant, upon
the request of the Holder, acknowledge in writing its continuing obligation to
afford to the Holder any rights to which the Holder shall continue to be
entitled after such exercise in accordance with the provisions of this Warrant;
provided, however, that if the Holder shall fail to make any such request, such
failure shall not affect the continuing obligation of the Company to afford to
the Holder any such rights.

 

--------------------------------------------------------------------------------

(1)  To be equal to 25% of the initial total of the Warrant Shares.

 

4

--------------------------------------------------------------------------------


 

2.6           Payment of Taxes and Expenses.  The Company shall pay any
recording, filing, stamp or similar tax which may be payable in respect of any
transfer involved in the issuance of, and the preparation and delivery of
certificates (if applicable) representing, (i) any Warrant Shares purchased upon
exercise of this Warrant and/or (ii) new or replacement warrants in the Holder’s
name or the name of any transferee of all or any portion of this Warrant.

 

3.             Adjustment of Exercise Price.  The Exercise Price shall be
subject to adjustment from time to time upon the happening of certain events as
follows:

 

3.1           Subdivision or Combination of Stock.  If at any time or from time
to time after the date hereof, the Company shall subdivide (by way of stock
dividend, stock split or otherwise) its outstanding shares of Common Stock, the
Exercise Price in effect immediately prior to such subdivision shall be reduced
proportionately and the number of Warrant Shares (calculated to the nearest
whole share) shall be increased proportionately, and conversely, in the event
the outstanding shares of Common Stock shall be combined (whether by stock
combination, reverse stock split or otherwise) into a smaller number of shares,
the Exercise Price in effect immediately prior to such combination shall be
increased proportionately and the number of Warrant Shares (calculated to the
nearest whole share) shall be decreased proportionately.  The Exercise Price and
the number of Warrant Shares, as so adjusted, shall be readjusted in the same
manner upon the happening of any successive event or events described in this
Section 3.1.

 

3.2           Adjustment for Stock Dividends.  If at any time after the date
hereof, the Company shall declare a dividend or make any other distribution upon
any class or series of stock of the Company payable in shares of Common Stock or
securities convertible into shares of Common Stock, the Exercise Price and the
number of Warrant Shares to be obtained upon exercise of this Warrant shall be
adjusted proportionately to reflect the issuance of any shares of Common Stock
or convertible securities, as the case may be, issuable in payment of such
dividend or distribution.  The Exercise Price and the number of Warrant Shares,
as so adjusted, shall be readjusted in the same manner upon the happening of any
successive event or events described in this Section 3.2.

 

3.3           Adjustments for Reclassifications.  If the Common Stock issuable
upon the conversion of this Warrant shall be changed into the same or a
different number of shares of any class(es) or series of stock, whether by
reclassification or otherwise (other than an adjustment under Sections 3.1 and
3.2 or a merger, consolidation, or sale of assets provided for under
Section 3.4), then and in each such event, the Holder hereof shall have the
right thereafter to convert each Warrant Share into the kind and amount of
shares of stock and other securities and property receivable upon such
reclassification, or other change by holders of the number of shares of Common
Stock into which such Warrant Shares would have been convertible immediately
prior to such reclassification or change, all subject to successive adjustments
thereafter from time to time pursuant to and in accordance with, the provisions
of this Section 3.

 

3.4           Adjustments for Merger or Consolidation. In the event that, at any
time or from time to time after the date hereof, the Company shall (a) effect a
reorganization, (b) consolidate with or merge into any other Person, or (c) sell
or transfer all or substantially all of its properties or assets or more than
50% of the voting capital stock of the Company (whether issued and outstanding,
newly issued, from treasury, or any combination thereof) to any other person
under any plan or arrangement contemplating the consolidation or merger, sale or
transfer, or dissolution of the Company, then, in each such case, the Holder,
upon the exercise of this Warrant as provided in Section 2.1 hereof at any time
or from time to time after the consummation of such reorganization,
consolidation, merger or sale or the effective date of such dissolution, as the
case may be, shall receive, in lieu of the Warrant Shares issuable on such
exercise immediately prior to such consummation or such effective date, as the
case may be, the stock and

 

5

--------------------------------------------------------------------------------


 

property (including cash) to which the Holder would have been entitled upon the
consummation of such consolidation or merger, or sale or transfer, or in
connection with such dissolution, as the case may be, if the Holder had so
exercised this Warrant immediately prior thereto (assuming the payment by the
Holder of the Exercise Price therefor as required hereby in a form permitted
hereby, which payment shall be included in the assets of the Company for the
purposes of determining the amount available for distribution), all subject to
successive adjustments thereafter from time to time pursuant to, and in
accordance with, the provisions of this Section 3.

 

3.5           Continuation of Terms.  Upon any reorganization, consolidation,
merger or transfer (and any dissolution following any such transfer) referred to
in this Section 3, this Warrant shall continue in full force and effect and the
terms hereof shall be applicable to the shares of Common Stock and other
securities and property receivable upon the exercise of this Warrant after the
consummation of such reorganization, consolidation or merger or the effective
date of dissolution following any such transfer, as the case may be, and shall
be binding upon the issuer of any such Common Stock or other securities,
including, in the case of any such transfer, the Person acquiring all or
substantially all of the properties or assets or more than 50% of the voting
capital stock of the Company (whether issued and outstanding, newly issued or
from treasury or any combination thereof), whether or not such Person shall have
expressly assumed the terms of this Warrant.

 

3.6           Certificate as to Adjustments.  Upon the occurrence of each
adjustment or readjustment of the Exercise Price and number of Warrant Shares
pursuant to this Section 3, this Warrant shall, without any action on the part
of the Holder, be adjusted in accordance with this Section 3, and the Company,
at its expense, promptly shall compute such adjustment or readjustment in
accordance with the terms hereof and prepare and furnish to the Holder a
certificate setting forth such adjustment or readjustment, showing in detail the
facts upon which such adjustment or readjustment is based.  The Company will
forthwith send a copy of each such certificate to the Holder in accordance with
Section 10.4 below.

 

4.             Registration Rights.  The initial holders of the Warrant Shares
and any permitted transferees of such rights in accordance with the terms
thereof shall be entitled to the registration rights and other rights applicable
to such shares provided by the Registration Rights Agreement.

 

5.             Notices of Record Date.  Upon (a) any establishment by the
Company of a record date of the holders of any class of securities for the
purpose of determining the holders thereof who are entitled to receive any
dividend or other distribution, or right or option to acquire securities of the
Company, or any other right, or (b) any capital reorganization,
reclassification, recapitalization, merger or consolidation of the Company with
or into any other corporation, any transfer of all or substantially all the
assets of the Company, or any voluntary or involuntary dissolution, liquidation
or winding up of the Company, or the sale, in a single transaction, of a
majority of the Company’s voting stock (whether newly issued, or from treasury,
or previously issued and then outstanding, or any combination thereof), the
Company shall mail to the Holder at least ten (10) business days, or such longer
period as may be required by law, prior to the record date specified therein, a
notice specifying (i) the date established as the record date for the purpose of
such dividend, distribution, option or right and a description of such dividend,
distribution, option or right, (ii) the date on which any such reorganization,
reclassification, transfer, consolidation, merger, dissolution, liquidation or
winding up, or sale is expected to become effective and (iii) the date, if any,
fixed as to when the holders of record of Common Stock shall be entitled to
exchange their shares of Common Stock for securities or other property
deliverable upon such reorganization, reclassification, transfer, consolidation,
merger, dissolution, liquidation or winding up.

 

6.             Exchange of Warrant.  Subject to the provisions of Section 8
hereof (if and to the extent applicable), this Warrant shall be exchangeable,
upon the surrender hereof by the Holder at the principal

 

6

--------------------------------------------------------------------------------


 

office of the Company, for new warrants of like tenor, each registered in the
name of the Holder or, subject to compliance with applicable federal and state
securities laws, in the name of such other persons as the Holder may direct
(upon payment by the Holder of any applicable transfer taxes). Each of such new
warrants shall be exercisable for such number of Warrant Shares as the Holder
shall direct, provided that all of such new warrants shall represent, in the
aggregate, the right to purchase the same number of Warrant Shares and cash,
securities or other property, if any, which may be purchased by the Holder upon
exercise of this Warrant at the time of its surrender.

 

7.             No Dilution or Impairment.  The Company will not, by amendment of
its Certificate of Incorporation or By-Laws or through any reorganization,
transfer of assets, consolidation, merger, dissolution, issue or sale of
securities or any other voluntary action, avoid or seek to avoid the observance
or performance of any of the terms of this Warrant, but will at all times in
good faith assist in the carrying out of all such terms and in the taking of all
action as may be necessary or appropriate in order to protect the rights of the
Holder against dilution, or other impairment.

 

8.             Transfer Provisions, etc.

 

8.1           Legends.  Subject to the provisions of Section 6.2 of the
Securities Purchase Agreement, each certificate representing any Warrant Shares
issued upon exercise of this Warrant, and of any shares of Common Stock into
which such Warrant Shares may be converted, shall bear the following legend:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE OFFERED OR SOLD IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SAID ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, REGISTRATION UNDER
SAID ACT.”

 

8.2           Mechanics of Transfer.

 

(a)           Any transfer of all or any portion of this Warrant (and the
Warrant Shares), or of any interest herein or therein, that is otherwise in
compliance with applicable law shall be effected by surrendering this Warrant to
the Company at its principal office, together with a duly executed form of
assignment, in the form attached hereto.  In the event of any such transfer of
this Warrant, subject to compliance with applicable federal and state securities
laws, the Company shall issue a new warrant or warrants of like tenor to the
transferee(s), representing, in the aggregate, the right to purchase the same
number of Warrant Shares and cash, securities or other property, if any, which
may be purchased by the Holder upon exercise of this Warrant at the time of its
surrender.

 

(b)           In the event of any transfer of all or any portion of this Warrant
in accordance with Section 8.2(a) above, the Company shall issue (i) a new
warrant of like tenor to the transferee, representing the right to purchase the
number of Warrant Shares, and cash, securities or other property, if any, which
were purchasable by the Holder of the transferred portion of this Warrant, and
(ii) a new warrant of like tenor to the Holder, representing the right to
purchase the number of Warrant Shares, and cash, securities or other property,
if any, purchasable by the Holder of the un-transferred portion of this
Warrant.  Until this Warrant or any portion thereof is transferred on the books
of the Company, the Company may treat the Holder as the absolute holder of this
Warrant and all right, title and interest therein for all purposes,
notwithstanding any notice to the contrary.

 

8.3           No Restrictions on Transfer.  Subject to compliance with
applicable federal and state securities laws, this Warrant and any portion
hereof, the Warrant Shares and the rights hereunder

 

7

--------------------------------------------------------------------------------


 

may be transferred by the Holder in its sole discretion at any time and to any
Person or Persons, including without limitation Affiliates and affiliated groups
of such Holder, without the consent of the Company.

 

8.4           Warrant Register.  The Company shall keep at its principal office
a register for the registration, and registration of transfers, of the
Warrants.  The name and address of each Holder of one or more of the Warrants,
each transfer thereof and the name and address of each transferee of one or more
of the Warrants shall be registered in such register.  The Company shall give to
any Holder of a Warrant promptly upon request therefor, a complete and correct
copy of the names and addresses of all registered Holders of the Warrants.

 

9.             Lost, Stolen or Destroyed Warrant.  Upon receipt by the Company
of evidence satisfactory to it of loss, theft, destruction or mutilation of this
Warrant and, in the case of loss, theft or destruction, on delivery of a
customary affidavit of the Holder and indemnity agreement, or, in the case of
mutilation, upon surrender of this Warrant, the Company at its expense will
execute and deliver, or will instruct its transfer agent to execute and deliver,
a new Warrant of like tenor and date, and any such lost, stolen or destroyed
Warrant thereupon shall become void.

 

10.           General.

 

10.1         Authorized Shares, Reservation of Shares for Issuance.  At all
times while this Warrant is outstanding, the Company shall maintain its
corporate authority to issue, and shall have authorized and reserved for
issuance upon exercise of this Warrant, such number of shares of Common Stock,
any other capital stock or other securities as shall be sufficient to perform
its obligations under this Warrant (after giving effect to any and all
adjustments to the number and kind of Warrant Shares purchasable upon exercise
of this Warrant).

 

10.2         No Impairment.  The Company will not, by amendment of its
Certificate of Incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issuance or sale of securities, sale or
other transfer of any of its assets or properties, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Warrant, but will at all times in good faith assist in the carrying out
of all such terms and in the taking of all such action as may be necessary or
appropriate in order to protect the rights of the Holder hereunder against
impairment. Without limiting the generality of the foregoing, the Company (a)
will not increase the par value of any shares of Common Stock receivable upon
the exercise of this Warrant above the amount payable therefor on such exercise,
and (b) will take all action that may be necessary or appropriate in order that
the Company may validly and legally issue fully paid and nonassessable shares of
Common Stock upon the exercise of this Warrant.

 

10.3         No Rights as Stockholder.  The Holder shall not be entitled to vote
or to receive dividends or to be deemed the holder of Common Stock that may at
any time be issuable upon exercise of this Warrant for any purpose whatsoever,
nor shall anything contained herein be construed to confer upon the Holder any
of the rights of a stockholder of the Company or any right to vote for the
election of directors or upon any matter submitted to stockholders at any
meeting thereof, or to give or withhold consent to any corporate action (whether
upon any recapitalization, issuance or reclassification of stock, change of par
value or change of stock to no par value, consolidation, merger or conveyance or
otherwise), or to receive notice of meetings (except to the extent otherwise
provided in this Warrant), or to receive dividends or subscription rights, until
the Holder shall have exercised this Warrant and been issued Warrant Shares in
accordance with the provisions hereof.

 

8

--------------------------------------------------------------------------------


 

10.4         Notices. All notices, requests, consents and other communications
hereunder shall be in writing and shall be deemed to have been given if
personally delivered or delivered by overnight courier or mailed by first-class
registered or certified mail, postage prepaid, return receipt requested, or sent
by fax machine, addressed as follows:

 

(a)           if to the Company at:

 

iBasis, Inc.

20 Second Avenue

Burlington, MA  01803

Attention:  Chief Financial Officer

 

with a copy to:

Johan V. Brigham

Bingham McCutchen LLP

150 Federal Street

Boston, MA 02110

 

(b)           if to the Holder, at the Holder’s address appearing in the books
maintained by the Company.

 

11.           Amendment and Waiver.  No failure or delay of the Holder in
exercising any power or right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Holder are cumulative and not
exclusive of any rights or remedies which it would otherwise have. The terms of
this Warrant may be amended, modified or waived only with the written consent of
the Company and the Holder.

 

12.           Governing Law.  This Warrant shall be governed by and construed in
accordance with the laws of the State of New York, as such laws are applied to
contracts entered into and wholly to be performed within the  State of New York
and without giving effect to any principles of conflicts or choice of law that
would result in the application of the laws of any other jurisdiction.

 

13.           Covenants To Bind Successor and Assigns.  All covenants,
stipulations, promises and agreements in this Warrant contained by or on behalf
of the Company shall bind its successors and assigns, whether so expressed or
not.

 

14.           Severability.  In case any one or more of the provisions contained
in this Warrant shall be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby.  The parties shall
endeavor in good faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

15.           Construction.  The definitions of this Warrant shall apply equally
to both the singular and the plural forms of the terms defined. Wherever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The section and paragraph headings used herein are
for convenience of reference only, are not part of this Warrant and are not to
affect the construction of or be taken into consideration in interpreting this
Warrant.

 

9

--------------------------------------------------------------------------------


 

16.           Remedies. The Holder, in addition to being entitled to exercise
all rights granted by law, including recovery of damages, will be entitled to
specific performance of its rights under this Warrant. The Company agrees that
monetary damages would not be adequate compensation for any loss incurred by
reason of a breach by it of the provisions of this Warrant and hereby agrees to
waive the defense in any action for specific performance that a remedy at law
would be adequate. In any action or proceeding brought to enforce any provision
of this Warrant or where any provision hereof is validly asserted as a defense,
the successful party to such action or proceeding shall be entitled to recover
reasonable attorneys’ fees in addition to any other available remedy.

 

[SIGNATURE PAGE TO FOLLOW]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has executed this Common Stock Purchase Warrant
as of the date first written above.

 

 

 

COMPANY:

 

 

 

iBASIS, INC.

 

 

 

 

 

By:

 

 

 

Name:

Ofer Gneezy

 

Title:

President and Chief Executive
Officer

 

--------------------------------------------------------------------------------


 

NOTICE AND
SUBSCRIPTION

 

To:          iBasis, Inc.

20 Second Avenue

Burlington, MA  01803

 

The undersigned hereby irrevocably elects to exercise the right of purchase
represented by the attached Warrant for, and to exercise thereunder,
                shares of Common Stock, of iBASIS, INC., a Delaware corporation
(the “Company”), and tenders herewith payment of $             , representing
the aggregate purchase price for such shares based on the price per share
provided for in such Warrant. Such payment is being made in accordance with
Section 2.1(a) of the attached Warrant.

 

The undersigned hereby represents and warrants as follows:

 

(a)           the undersigned is acquiring such shares of Common Stock for its
own account for investment and not for resale or with a view to distribution
thereof in violation of the Securities Act; and

 

(b)           the undersigned is an “accredited investor” as defined in Rule 501
of Regulation D promulgated under the Securities Act and was not organized for
the purpose of acquiring the Warrant or such shares of Common Stock.  The
undersigned’s financial condition is such that it is able to bear the risk of
holding such securities for an indefinite period of time and the risk of loss of
its entire investment.  The undersigned has sufficient knowledge and experience
in investing in companies similar to the Company so as to be able to evaluate
the risks and merits of its investment in the Company.

 

Please issue a certificate or certificates for such shares of Common Stock in
the following name or names and denominations and deliver such certificate or
certificates to the person or persons listed below at their respective addresses
set forth below:

 

 

 

 

If said number of shares of Common Stock shall not be all the shares of Common
Stock issuable upon exercise of the attached Warrant, a new Warrant is to be
issued in the name of the undersigned for the balance remaining of such shares
of Common Stock less any fraction of a share of Common Stock paid in cash.

 

Dated:                ,    

 

 

 

Signature

 

--------------------------------------------------------------------------------


 

The undersigned iBasis, Inc. hereby acknowledges receipt of this Notice and
Subscription and authorizes issuance of the shares of Common Stock described
above.

 

iBasis, Inc.

 

By:

 

 

Title:

 

 

Date:

 

 

 

--------------------------------------------------------------------------------


 

FORM OF ASSIGNMENT

 

(To be executed upon assignment of Warrant)

 

For value received,
                                                                     hereby
sells, assigns and transfers unto                             the attached
Warrant [     % of the attached Warrant], together with all right, title and
interest therein, and does hereby irrevocably constitute and appoint
                                          attorney to transfer said Warrant
[said percentage of said Warrant] on the books of iBASIS, INC., a Delaware
corporation, with full power of substitution in the premises.

 

If not all of the attached Warrant is to be so transferred, a new Warrant is to
be issued in the name of the undersigned for the balance of said Warrant.

 

The undersigned hereby agrees that it will not sell, assign, or transfer the
right, title and interest in and to the Warrant unless applicable federal and
state securities laws have been complied with.

 

Dated:                ,    

 

 

 

Signature

 

--------------------------------------------------------------------------------


 

FORM OF CONVERSION NOTICE

 

To iBasis, Inc.:

 

The undersigned registered holder of the attached Warrant hereby irrevocably
converts such Warrants with respect to                      (2) shares of the
Common Stock which such holder would be entitled to receive upon the exercise
hereof, and requests that the certificates for such shares be issued in the name
of, and delivered to                             , whose address is as follows:

 

 

 

 

 

Such conversion is being made in accordance with Section 2.1(b) of the attached
Warrant.  The undersigned hereby represents and warrants as follows:

 

(a)           the undersigned is acquiring such shares of Common Stock for its
own account for investment and not for resale or with a view to distribution
thereof in violation of the Securities Act; and

 

(b)           the undersigned is an “accredited investor” as defined in Rule 501
of Regulation D promulgated under the Securities Act and was not organized for
the purpose of acquiring the Warrant or such shares of Common Stock.  The
undersigned’s financial condition is such that it is able to bear the risk of
holding such securities for an indefinite period of time and the risk of loss of
its entire investment.  The undersigned has sufficient knowledge and experience
in investing in companies similar to the Company so as to be able to evaluate
the risks and merits of its investment in the Company.

 

Dated:

 

 

 

 

(Signature must conform in all respects to name of holder as specified on the
face of Warrant)

 

 

 

 

 

 

(Street Address)

 

 

 

 

 

 

(City)

(State)

(Zip Code)

 

--------------------------------------------------------------------------------

(2)  Insert here the number of shares called for on the face of this Warrant
Certificate (or, in the case of a partial conversion, the portion thereof as to
which the Warrants evidenced by this Warrant Certificate are being converted),
in either case without making any adjustment for additional shares of Common
Stock or any other stock or other securities or property or cash which, pursuant
to the adjustment provisions of the Warrant evidenced by this Warrant
Certificate, may be delivered upon exercise.  In the case of a partial
conversion, a new Warrant Certificate will be issued and delivered, representing
the unconverted portion of the Warrants, to the holder surrendering this Warrant
Certificate.

 

--------------------------------------------------------------------------------


 

The undersigned iBasis, Inc. hereby acknowledges receipt of this Conversion
Notice and authorizes issuance of the shares of Common Stock described above.

 

iBasis, Inc.

 

By:

 

 

Title:

 

 

Date:

 

 

 

--------------------------------------------------------------------------------